Citation Nr: 9927935	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for Osgood-Schlatter 
disease of both knees, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In his December 1997 letter requesting an increased rating, 
the veteran also stated that he desired a hearing on the 
issue of entitlement to service connection for his 
psychiatric disability.  The RO previously denied service 
connection for a nervous disorder in October 1986 and then 
for post-traumatic stress disorder in July 1990 and again in 
March 1995 (on a finality basis).  Although the veteran later 
withdrew his request for a hearing with regard to the 
increased rating issue, the Board interprets the veteran's 
December 1997 statements as raising the issue of entitlement 
to service connection for psychiatric disability on a 
finality basis.  This issue is referred to the RO for 
appropriate action.


REMAND

The veteran contends that his service-connected Osgood-
Schlatter disease has worsened and now causes significant 
joint pain with any use, especially with regard to the left 
knee.  The veteran also claims that his knee pain is 
particularly acute when sitting in the flexed position for 
any length of time and that he cannot drive his jeep or 
motorcycle due to his inability to control the clutch due to 
his pain. 

In his December 1997 claim for increase, the veteran wrote 
that he had been experiencing increasing pain over recent 
years and that he had been receiving medication from a VA 
outpatient clinic.  The Board notes however that no recent 
treatment records from a VA outpatient clinic are of record.  
The United States Court of Appeals for Veterans Claims has 
held that VA treatment records pertaining to the period prior 
to a Board decision which could reasonably be expected to be 
part of the appellate record are constructively deemed to be 
before the Board.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  
Therefore, further development is warranted in order to 
complete the appellate record.

The veteran was examined in January 1998 for orthopedic 
complaints.  The examiner concluded that although the veteran 
has a prior diagnosis of Osgood-Schlatter disease, there was 
no evidence of the disease at the time of examination.  The 
examiner also diagnosed left knee strain and patellofemoral 
syndrome; rule out x-ray changes.  However, no x-rays were 
performed

After review of the record, the Board is of the opinion that 
further medical evaluation would be helpful in further 
adjudication of the veteran's claim for increase.  In this 
regard, review of available VA medical reports leads to the 
conclusion that further medical commentary is warranted in 
order to properly assess the veteran's functional loss in 
accord with DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for his service-connected Osgood-
Schlatter disease of the knees.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
which are not currently of record and 
associate them with the claims folder.  
Regardless, the RO should obtain and 
associate with the claims file all VA 
outpatient clinic reports from the 
facility referenced in the veteran's 
December 1997 claim for increase, 
pertaining to treatment of his knee 
disabilities.

2. The RO should arrange for the veteran 
to undergo a comprehensive VA 
orthopedic examination to determine 
the severity of his service-connected 
Osgood-Schlatter disease of the knees.  
All indicated studies, including, but 
not limited to, x-rays and range of 
motion studies in degrees, should be 
performed, and all findings should be 
set forth in detail.  The claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The examiner 
is requested to indicate in his/her 
report that review of both the claims 
folder and the information contained 
in this remand was conducted.  After 
examining the claims folder, the 
examiner should identify any objective 
evidence of pain, or functional loss 
due to pain associated with the 
veteran's service-connected knee 
disabilities.  All neurological 
impairment should be fully detailed.  
The examiner should determine whether, 
and to what extent, the veteran's 
knees exhibit weakened movement, 
subluxation or lateral instability, 
excess fatigability, and 
incoordination.  The examiner should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare-ups.  
If this is not feasible, the examiner 
should so state.  The rationale for 
any opinion expressed should be fully 
explained.


3. The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above 
instructions.  If the RO determines 
that the examination report does not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action.

4. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
the entitlement to an increased rating 
for Osgood-Schlatter disease of the 
knees, considering DeLuca v. Brown, 8 
Vet.App. 202 (1995), as appropriate.  
The RO should also determine whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration. 

5. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
or if a timely notice of disagreement 
is received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case 
covering all issues in appellate 
status, and the veteran and his 
representative should be provided an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. No action is 
required of the veteran until he is otherwise 

notified. By this remand the Board intimates no opinion as to 
the final outcome warranted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).




